Citation Nr: 0634759	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 2003 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that bilateral hearing loss was present in service; that 
bilateral hearing loss is related to service; or that 
sensorineural hearing loss manifested itself to a compensable 
degree within a year following separation from active duty.

2.  The preponderance of the evidence is against a finding 
that tinnitus was present in service or that tinnitus is 
related to service.

3.  The veteran's service-connected disabilities are non-
Hodgkin's lymphoma, rated 100 percent disabling; post-
traumatic stress disorder (PTSD), rated 30 percent disabling; 
and pes planus, rated 10 percent disabling.

4.  The veteran's service-connected disabilities alone do not 
necessitate the care or assistance of another person on a 
regular basis to attend to the activities of daily living and 
to protect him from the hazards or dangers of his daily 
environment or substantially confine him to his dwelling or 
immediate premises.  The veteran is not in a nursing home due 
to service-connected disorders.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

3.  The criteria for entitlement to special monthly 
compensation on account of need for aid and attendance or by 
reason of being housebound due to service connected disorders 
have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.350, 3.351, 3.352 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April and September 
2003, prior to the appealed from rating decisions, along with 
the subsequent written notice provided in August 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Likewise, 
written notice provided in March 2006 provided the veteran 
notice of the type of evidence necessary to establish a 
disability rating and/or effective date for the claims on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the record all service medical 
and personnel records.  Moreover, the veteran reported that 
he received all of his treatment at the Houston VA Medical 
Center and VA obtained and associated these records with the 
claims files.  The record also includes the veteran's 
treatment records from West Houston.  Likewise, in September 
2003 the veteran was afforded a VA audio examination and in 
June 2005 he was provided a VA Aid and Attendance 
examination.  

While the June 2005 Aid and Attendance examination was 
conducted without the examiner having the claims files, for 
the reasons explained below including the fact that the 
veteran told the examiner that he continued to work full-time 
and drove himself to the examination, the Board finds that 
any error is harmless, the appellant was not prejudiced, and 
the Board may proceed to decide this appeal without a remand 
for another examination.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  

The Merits

The veteran argues that his current bilateral hearing loss 
and tinnitus were caused by his exposure to small arms fire 
will an infantryman in the Republic of Vietnam.  The veteran 
also contends that his service connected disabilities render 
him helplessness or so nearly helpless so as to require the 
regular aid and attendance of another person.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.



The Service Connection Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Sensorineural hearing loss will be presumed to have been 
incurred in service if it manifested itself to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any injury or 
disease alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints, diagnoses, or 
treatment relating to hearing loss or tinnitus.  In fact, the 
audiological examination conducted at the time of the 
veteran's June 1966 separation examination was negative for 
an increase in audiological thresholds.  

Thereafter, the first and only time the record shows the 
veteran's diagnosis of left ear hearing loss as defined by 
VA, but not right ear hearing loss, as well as complaints of 
tinnitus is at the September 2003 VA audiological 
examination.  Moreover, at the September 2003 VA examination, 
which was held for the express purpose of determining if the 
veteran had bilateral hearing loss and/or tinnitus due to 
military service, the examiner after a review of the record 
and an examination of the veteran specifically opined as to 
the hearing loss that "[t]he hearing loss he has today 
occurred after military service was ended."  Likewise, as to 
tinnitus, it was opined as follows:

In my opinion, this individual's 
subjective complaint of brief, occasional 
tinnitus is well within the normal range 
of experience.  Evan normal-hearing, non-
noise exposed individuals hear rare, 
brief tinnitus, and his description of 
his tinnitus falls within this range.

These opinions are not contradicted by any other medical 
opinion of evidence.  Evans.  Therefore, the Board finds that 
the record is negative for any medical evidence that links 
either hearing loss or tinnitus to the veteran's military 
service.  38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

Moreover, given the length of time between the appellant's 
1966 separation from active duty and first being diagnosed 
with left ear hearing loss and complaints of tinnitus in 
2003, there is no competent evidence of a continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  The 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 also do not 
help the veteran because the first diagnosis of hearing loss 
is found in the record many years after his 1966 separation 
from active duty.  In light of the foregoing, entitlement to 
service connection for bilateral hearing loss and tinnitus 
are denied. The evidence is clear and convincing against the 
veteran's claims. See 38 U.S.C.A. § 1154. 

The Special Monthly Compensation Claims

The record shows that the veteran's service-connected 
disabilities are non-Hodgkin's lymphoma, rated 100 percent 
disabling; PTSD, rated 30 percent disabling; and pes planus, 
rated 10 percent disabling. The combined service connected 
rating is 100 percent. 

Aid and Attendance Claim

A veteran who, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
one hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a) shall receive the 
provided level of compensation.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to 
establish a factual need for aid and attendance include the 
inability of the veteran to dress or undress himself; to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself; 
inability to attend to the wants of nature; or incapacity 
that requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  

An individual who is bedridden meets the criteria for aid and 
attendance.  The regulation provides that being "bedridden" 
means that the condition which, through its essential 
character, actually requires that the claimant remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).  

With the above criteria in mind, the Board notes that at the 
May 2003 lymphatic disorder VA examination, the veteran 
reported that he had worked for the United States Postal 
Service for the last eight years, his non-Hodgkin's lymphoma 
is asymptomatic, he had no limitation of physical activity, 
and he had no treatment as of yet for his non-Hodgkin's 
lymphoma.  

Likewise, at the September 2003 PTSD VA examination, the 
veteran reported that he continued to work at his job with 
the United States Postal Service.  On examination, adverse 
symptomatology was limited to slight anxiety when talking 
about his Vietnam experiences, an okay mood, and a tense 
affect.  His Global Assessment of Functioning (GAF) score was 
60.  The AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL 427-9 (4th ed. 1994) (DSM IV), provides that a GAF 
score of 60 suggests that psychiatric disability is 
manifested by only "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."  

Thereafter, at the June 2005 Aid and Attendance examination, 
the veteran told the examiner that he drove himself to the 
appointment, he does not require any assistance, he is not 
hospitalized, his vision is adequate without any corrective 
glasses, he is able to manage his own financial and personal 
matters, he is able to protect himself from the hazards and 
danger of daily environment, he does not have any 
pathological process that affects his ability to perform 
self-care or travel beyond his home, he performs all 
activities of daily living without difficulty, and he 
continues at his full-time job as a mail handler with the 
United States Postal Service which he is able to perform 
without difficulty.  

In addition, the veteran reported that he remarried for the 
third time in 2004 and has a two month old daughter from this 
marriage.  As to his service connected disabilities, the 
veteran reported that he has stage IV non-Hodgkins lymphoma 
and he has had four chemotherapy treatments, with the last 
one ending approximately one month ago.  

Examination was essentially normal with the veteran being 
alert, oriented, appearing his stated age, and not being in 
any acute distress.  It was thereafter opined that "[t]he 
veteran is not housebound, nor does he require any assistance 
with activities of daily living.  It is my opinion, that he 
does not require regular aid and assistance at this time and 
he is not housebound."

The June 2005 Aid and Attendance examiner's opinions are not 
contradicted by any other medical opinion of evidence.  
Evans.  

The Board finds that the evidence does not suggest, nor has 
it been argued, that the veteran has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
has any visual impairment See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  As to a factual need for aid and 
attendance, his service connected disabilities, acting alone, 
do not prevent him from performing the basic functions of 
self care without assistance.  They do not render him so 
helpless as to be unable to protect himself from the hazards 
incident to his daily environment.  They do not cause him to 
require the assistance of another person when walking.  
Finally, his service connected disorders alone do not require 
special prosthetic or orthopedic appliances that require 
assistance to make adjustments.  While his non-Hodgkin's 
lymphoma required four chemotherapy treatments and his PTSD 
is productive of moderately disabling symptoms, nothing in 
the record shows that the veteran has developed problems that 
require assistance for his daily needs as defined by 38 
C.F.R. § 3.352(a).  And, in fact, the veteran denied the need 
for such help at the June 2005 Aid and Attendance 
examination.

As to being bedridden, the evidence does not suggest, nor has 
it been argued, that the veteran is bedridden due to service-
connected disabilities alone.  Indeed, the May 2003 lymphatic 
disorder examiner, the September 2003 PTSD examiner, and the 
June 2005 Aid and Attendance examiner all reported that the 
veteran continued to work.  In addition, the veteran told the 
June 2005 examiner that he was not bedridden.  

Based upon the above observations, the Board concludes that 
the veteran does not require care or assistance on a regular 
basis due to service connected disabilities, either with the 
activities of daily living or to protect himself from hazards 
or dangers incident to his daily environment.  

Housebound Claim

As to the housebound claim, if the veteran does not qualify 
for increased benefits for aid and attendance, increased 
compensation benefits may still be payable if has a single 
permanent disability rated 100 percent disabling, and has 
either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d).

The "permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.

Initially, while the veteran has a disability that is totally 
disabling (non-Hodgkin's lymphoma rated as 100 percent 
disabling), he does not have another service-connected 
disability that is 60 percent disabling.  In fact, his next 
most serious disability, PTSD, is only rated as 30 percent 
disabling.  Accordingly, the veteran may only meet the 
criteria for special monthly compensation on account of his 
being housebound if he is "permanently housebound" by 
reason of disability or disabilities.  See 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).

Next, while the May 2003 lymphatic disorder examiner opined 
that his non-Hodgkin's lymphoma was incurable and will 
therefore continue throughout his lifetime, the evidence does 
not suggest, nor has it been argued, that the veteran is 
institutionalized.  Moreover, the record is negative for 
findings that the veteran is confined to his dwelling and the 
immediate premises and that such confinement is reasonably 
certain to continue throughout his lifetime.  Indeed, the 
evidence as seen at the most recent VA examinations 
establishes just the contrary.  

As reported above, the May 2003 lymphatic disorder examiner, 
the September 2003 PTSD examiner, and the June 2005 Aid and 
Attendance examiner all reported that the veteran continued 
to work.  Moreover, the June 2005 examiner reported that the 
veteran drove himself to the examination.  Furthermore, the 
veteran told the June 2004 examiner that he does not have any 
pathological process that affects his ability to travel 
beyond his home and he remarried for the third time in 2004 
and has a two month old daughter.  The above leads the Board 
to conclude that it is more likely than not that the veteran 
is not "permanently housebound" as defined by 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to special 
monthly compensation by reason of being in need of regular 
aid and attendance or on account of being housebound.  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative written 
statements to the RO regarding the appellant's need for 
assistance on an ongoing basis due to the severity of his 
disabilities.  The Board recognizes that lay persons are 
competent to describe visible symptoms or manifestations of a 
disease or disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his 
representative has been shown to be medically trained in 
order to offer a competent medical opinion.  Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions).  Accordingly, the 
Board finds that it will give more credence to the opinions 
provided by the above VA examiners, than those provided by 
the veteran and his representative.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Special monthly compensation based on the need for regular 
aid and attendance of another person or on account of being 
housebound is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


